PER CURIAM:
This claim was submitted for a decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks payment of $25.00 for inspection and testing of a fire alarm system. The invoice for the service was not processed for payment in the proper fiscal y ear; therefore, the claimant has not been paid. In its Answer, respondent admits the validity and amount of the claim, and states that there were sufficient funds expired in the appropriate fiscal year with which the invoice could have been paid.
In view of the foregoing, the Court makes an award in the amount of $25.00.
Award of $25.00.